Citation Nr: 0633145	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity, secondary 
to diabetes.

2.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity, secondary 
to diabetes.

3.  Entitlement to separate evaluations for peripheral 
neuropathy of the right and left upper extremities, secondary 
to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
granted separate evaluations for peripheral neuropathy of the 
lower extremities, secondary to diabetes, each with 10 
percent evaluations, and denied separate evaluations for 
peripheral neuropathy of the upper extremities.  The veteran 
disagreed with the level of the evaluations assigned for 
peripheral neuropathy of the lower extremities and with the 
decision to deny separate evaluations for peripheral 
neuropathy of the upper extremities.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
symptoms of the veteran's right and left lower extremity 
peripheral neuropathy are wholly sensory and any incomplete 
paralysis is mild.

2.  The preponderance of the evidence reflects that the 
symptoms of the veteran's right and left upper extremity 
peripheral neuropathy are minimal and do not warrant a 
compensable evaluation.

3.  Neither the lower nor upper extremity peripheral 
neuropathy have caused significant industrial impairment or 
frequent hospitalization or otherwise rendered application of 
the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria have not been met for evaluations higher 
than 10 percent, each, for right and left lower extremity 
peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 
7913, 8520 (2006).

2.  The criteria have not been met for separate evaluations 
for either right or left upper extremity peripheral 
neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 7913, DCs 8510-
8519, 8610-8619, 8710-8719 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending a May 
2003 VCAA letter prior to its initial, July 2003 adjudication 
of his claims.
 
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The May 2003 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
indicated that it was working on the veteran's claim and that 
it wanted to give him an opportunity to submit evidence 
showing that his neuropathy had increased in severity.  The 
RO also explained how it would assist the veteran in 
obtaining private and VA treatment records.  In addition, the 
RO listed various types of evidence that the veteran could 
submit in support of his claim, that it would wait 30 days 
for him to submit evidence before proceeding on his claim, 
and that he should tell the RO if he had no evidence to 
submit.  Thus, the RO complied with the VCAA's content of 
notification requirements by conveying that the veteran 
should submit relevant evidence in his possession even though 
it did not use the precise language of the VCAA's regulations 
or applicable Court precedents.  See Mayfield, 19 Vet. App. 
at 126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying"). 

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for increased ratings for his neuropathy, he was 
not provided information regarding the effective date that 
would be assigned if these claims were granted.  Despite this 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny all of the increased ratings claims, any 
issue as to effective dates is moot, as there are no new 
effective dates to assign.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  Although the veteran referred to medical records 
from the Erie, Pennsylvania VA Medical Center (VAMC) in his 
November 2003 notice of disagreement (NOD), subsequent 
correspondence reflects that he was referring to the May 2003 
VA peripheral nerves examination and that the Erie VAMC did 
not have any other records of the veteran's treatment.  VA 
thus complied with the VCAA's duty to assist provisions and 
their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran was granted service connection for diabetes with 
minimal peripheral neuropathy in November 2001.  He did not 
appeal this evaluation, but, rather, filed a new claim for 
increased evaluations of the upper and lower extremity 
peripheral neuropathy caused by the diabetes.  Under 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note 1 (2006), 
compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Note 2 states that 
noncompensable complications are considered part of the 
diabetic process under DC 7913.  In its July 2003 rating 
decision, the RO found that the veteran was entitled to 
separate compensable evaluations for lower extremity 
peripheral neuropathy but not upper extremity peripheral 
neuropathy, and so gave the former separate 10 percent 
evaluations, each, but continued to evaluate the upper 
extremity peripheral neuropathy as part of the diabetes under 
DC 7913.  Thus, the Board will determine whether the veteran 
is entitled to evaluations higher than 10 percent for lower 
extremity peripheral neuropathy of either side, and whether 
he is entitled to separate evaluations for upper extremity 
peripheral neuropathy.  Also, because the veteran filed a new 
claim for increased ratings rather than appealing the initial 
evaluations assigned, the present level of his peripheral 
neuropathy is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

A note at the beginning of the rating schedule for diseases 
of the peripheral nerves states that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2006).  The note also states that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  The veteran's 
lower extremity neuropathy is rated under DC 8620, applicable 
to neuritis of the sciatic nerve.  Under that diagnostic 
code, mild incomplete paralysis warrants a 10 percent rating, 
moderate incomplete paralysis 20 percent, moderately severe 
incomplete paralysis 40 percent, severe incomplete paralysis 
with marked muscular atrophy 60 percent, and complete 
paralysis when the foot dangles and drops, has no active 
movement possible of muscles below the knee, and flexion of 
knee is weakened or (very rarely) lost 80 percent.  See 38 
C.F.R. § 4.124a, DC 8620 (2006).

The evidence reflects that the peripheral neuropathy of both 
lower extremities continues to be mild.  The veteran 
complained only of intermittent numbness and tingling of the 
feet that had worsened over the last few years.  However, at 
the May 2003 VA peripheral nerves examination, there was no 
limitation of motion of the feet, motor strength was 4/4, and 
there was no peripheral edema of the feet.  The only 
abnormalities noted on examination were 2/4 patellar and 
Achilles reflexes, "some tingling of the feet especially 
worse at night," "there seems to be some decreased 
vibratory sensation noted," and the skin of the feet was 
slightly cool.  Thus, the symptoms of the veteran's lower 
extremity peripheral neuropathy are wholly sensory, which 
could by regulation warrant at most a finding of moderate 
incomplete paralysis.  However, even the abnormalities such 
as decreased vibratory sensation were preceded by the terms 
such as "some decreased," and so indicated only the mildest 
symptoms.  Moreover, even though the more recent private 
treatment records of Dr. "P.W." from August and October 
2004 noted somewhat and then significant worsening of the 
neuropathy, the symptoms described were of a mixture of 
numbness and hyperesthesia, and not limitation of movement or 
muscular atrophy that would warrant a finding of more than 
mild incomplete paralysis under DC 8520.  Indeed, the veteran 
in his June 2003 statement in support of claim (VA Form 21-
4138) increased tingling and pain, stating, "My major 
problem is that my hands and feet get very cold."  Thus, to 
the extent that the veteran has incomplete paralysis of the 
sciatic nerve, it is mild.

In addition, the May 2003 VA examination report states that 
there were "no complaints of weakness, fatigue, or 
functional loss," and, thus, to the extent that the 
peripheral neuropathy affects the musculoskeletal system and 
potentially limits its motion, there is no additional 
functional impairment of the type warranting a higher rating 
under DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  Moreover, 
although the veteran noted in the June 2003 statement in 
support that his peripheral neuropathy affects his job, he 
stated that he works construction outside every day and 
struggles with pain and keeping warm in the winter.  Thus, 
the industrial impairment described by the veteran is slight, 
as he has not suffered a loss of employment or even working 
time, some of which is in any event envisioned by the 10 
percent rating he is receiving for left and right lower 
extremity peripheral neuropathy.  See 38 C.F.R. § 4.1 (2006) 
("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  This 
same lack of industrial impairment combined with the fact 
that the veteran has not been frequently hospitalized for his 
peripheral neuropathy indicates that an extraschedular 
evaluation is not warranted.   38 C.F.R. § 3.321(b)(1) 
(2006); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

In sum, the preponderance of the evidence reflects that the 
veteran's peripheral neuropathy causes wholly sensory 
symptoms resulting in mild incomplete paralysis of the 
sciatic nerve of each lower extremity.  As these symptoms 
warrant a 10 percent rating under the applicable diagnostic 
code, and a higher rating is not warranted based on any other 
factors, the benefit-of-the-doubt doctrine is not for 
application and the claims for higher ratings for either the 
left and right lower extremity peripheral neuropathy must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

As to a separate evaluation for peripheral neuropathy of the 
upper extremities, the evidence does not reflect that the 
veteran has symptoms that would warrant a compensable 
evaluation for peripheral neuropathy, so these symptoms must 
continue to be evaluated as part  of his diabetes.  See 
38 C.F.R. § 4.119, DC 7913, Notes 1 and 2 (2006).  As noted, 
the May 2003 peripheral nerves examination findings were 
mostly normal, and those abnormalities that were found were 
primarily of the feet rather than the hands.  Although the 
veteran noted tingling of the hands and feet, the examination 
findings noted only tingling of the feet and the decreased 
vibratory sensation was noted only as to the feet.  The only 
abnormality as to the hands appeared to be the deep tendon 
reflexes of 2/4 but the notation that hand grip was good 
bilaterally combined with the other normal findings indicates 
that the veteran's peripheral neuropathy of the upper 
extremities does not affect his hands, elbow, or shoulder to 
any degree that would warrant a compensable evaluation under 
the diagnostic codes applicable to the upper radicular, 
middle radicular, or lower radicular groups or radial, 
median, ulnar, musculocutaneous, circumflex, or long thoracic 
nerves, applicable to the nerves affecting movements of the 
upper extremities.  See 38 C.F.R. § 4.124a, DCs 8510 through 
8519, 8610 through 8619, and 8710 through 8719 (2006).  
Moreover, for the reasons stated above, the relatively minor 
effect all of the peripheral neuropathy symptoms upon the 
veteran's employment, the lack of frequent hospitalization 
for this disability, and the absence of weakness, fatigue, or 
functional loss indicates that a higher rating is not 
warranted on an extraschedular or any other basis for his 
upper extremity peripheral neuropathy.  38 C.F.R. 
§ 3.321(b)(1) (2006); DeLuca v. Brown, 8 Vet. App. at 204-7. 

In sum, the preponderance of the evidence reflects that the 
veteran's upper extremity peripheral neuropathy does not 
cause symptoms warranting a compensable evaluation, and he is 
therefore not entitled to a separate evaluation for this 
symptom of his diabetes.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim for separate 
evaluations for right and left upper extremity neuropathy 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).




	(CONTINUED ON NEXT PAGE)





ORDER

The claim for a rating higher than 10 percent for peripheral 
neuropathy of the right lower extremity, secondary to 
diabetes, is denied.

The claim for a rating higher than 10 percent for peripheral 
neuropathy of the left lower extremity, secondary to 
diabetes, is denied.

The claim for separate evaluations for peripheral neuropathy 
of the right and left upper extremities, secondary to 
diabetes, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


